Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-19-00872-CV

                            IN RE SuEllen HOEFLINGER-HOTCHKISS

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Irene Rios, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: February 12, 2020

PETITION FOR WRIT OF MANDAMUS DENIED

           On December 17, 2019, relator filed a petition for writ of mandamus. On January 21, 2020,

the real parties in interest filed a response. Mandamus is an extraordinary remedy, available only

when the relator can show (1) the trial court clearly abused its discretion or violated a duty imposed

by law; and (2) there is no adequate remedy by way of appeal. Walker v. Packer, 827 S.W.2d 833,

839-40 (Tex. 1992) (orig. proceeding). After considering the petition, the response, and the record,

this court concludes relator is not entitled to the relief sought. Accordingly, the petition for writ

of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                        PER CURIAM




1
 This proceeding arises out of Cause No. 2018PC0587, styled In the Estate of Gregory Lyle Hotchkiss a/k/a Gregory
L. Hotchkiss, Deceased, pending in the Probate Court No. 1, Bexar County, Texas, the Honorable Oscar J. Kazen
presiding.